UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4210


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALBERTO MENDOZA-MARTINEZ, a/k/a Alberto Martinez Mendoza,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:14-cr-00355-CCE-1)


Submitted:   September 15, 2015           Decided:   October 6, 2015


Before WILKINSON, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. Cooper, COOPER, DAVIS & COOPER, Fayetteville, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Lisa B. Boggs, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Alberto Mendoza-Martinez pled guilty, pursuant to a written

plea agreement, to unlawfully reentering the United States after

being    removed    following     an    aggravated         felony      conviction,         in

violation of 8 U.S.C. § 1326(a), (b)(2) (2012).                              On appeal,

Mendoza-Martinez argues that his 50-month sentence, which was

one month below the top of his advisory Sentencing Guidelines

range of 41-51 months, is both procedurally and substantively

unreasonable.       Finding no abuse of discretion, we affirm.

      We   review    any    criminal        sentence,      “whether      inside,          just

outside, or significantly outside the Guidelines range[,] under

a   deferential     abuse-of-discretion             standard.”        Gall     v.    United

States,     552    U.S.    38,    41     (2007).           This       review     requires

consideration        of    both        the        procedural      and        substantive

reasonableness of the sentence.                    Id. at 51.          In determining

procedural    reasonableness,          this       court    considers      whether         the

district    court    properly     calculated         the   defendant’s         Guidelines

range,     gave    the    parties      an        opportunity     to    argue        for    an

appropriate sentence, considered the 18 U.S.C. § 3553(a) (2012)

factors, selected a sentence based on clearly erroneous facts,

or failed to explain the selected sentence sufficiently.                             Id. at

49-51.

      Mendoza-Martinez does not dispute the computation of his

Guidelines range.          He instead asserts that the district court

                                             2
did not adequately explain its reasons for rejecting Mendoza-

Martinez’s arguments in favor of a sentence at the bottom of the

Guidelines range.            Mendoza-Martinez contends that his arguments

in   mitigation         —    particularly,             Mendoza-Martinez’s           inevitable

removal to Mexico and the loss of contact with his family in

America that is likely to follow; his admitted reentries and

reasons     for    them;       and        his     family       support       and    employment

opportunities in Mexico — supported the imposition of a sentence

at   the    bottom      of     the        Guidelines       range.        Mendoza-Martinez

preserved this issue for appeal by requesting a sentence lower

than that which was ultimately imposed.                          United States v. Lynn,

592 F.3d 572, 578 (4th Cir. 2010).

     While the court acknowledged the difficult family situation

in which Mendoza-Martinez found himself and Mendoza-Martinez’s

assurances that he would not again return to the United States

without    authorization,            it    rejected       the    contention         that   these

facts warranted a lower sentence.                      The district court acted well

within its discretion in giving greater weight to the factors it

identified, particularly Mendoza-Martinez’s refusal to abide by

the law, which was evidenced by his repeated commission of drug

crimes     and    reentries      after          removal.         See    United      States   v.

Jeffery,    631    F.3d       669,    679       (4th    Cir.    2011)    (explaining       that

“district        courts        have        extremely           broad     discretion        when

determining       the       weight    to     be       given     each    of    the    § 3553(a)

                                                  3
factors”).        On this record, we cannot accept Mendoza-Martinez’s

claim       of   reversible          procedural       error     because       the     district

court’s explanation for the selected sentence reflects it had

“considered the parties’ arguments and ha[d] a reasoned basis

for exercising its own legal decisionmaking authority.”                                   United

States v. Avila, 770 F.3d 1100, 1108 (4th Cir. 2014) (alteration

and internal quotation marks omitted).

       Mendoza-Martinez              next     contends        that    his     sentence        is

substantively           unreasonable          based     on     the    totality           of   the

circumstances.           This claim similarly derives from the arguments

pressed by defense counsel in favor of a sentence at the bottom

of the Guidelines range.

       “A    sentence         within    the    Guidelines       range    is    presumed       on

appeal      to    be     substantively         reasonable.”           United        States    v.

Helton, 782 F.3d 148, 151 (4th Cir. 2015).                           “Such a presumption

can     only      be     rebutted       by     showing        that    the     sentence        is

unreasonable           when    measured       against     the    18     U.S.C.       § 3553(a)

factors.”         United States v. Louthian, 756 F.3d 295, 306 (4th

Cir.), cert. denied, 135 S. Ct. 421 (2014).

       We discern no abuse of the district court’s discretion on

this    record.          As    noted    above,      the      district    court       expressed

concern about Mendoza-Martinez’s repeated criminal conduct and

the resulting risk of harm to the public, which are in direct

alignment        with    two    of     the    § 3553(a)       factors,      see     18    U.S.C.

                                                4
§ 3553(a)(2)(A)        (seriousness      of   offense);     id.    § 3553(a)(2)(C)

(need to protect public), and relied on these factors to support

the    selected    sentence.        We    are    not     persuaded    by    Mendoza-

Martinez’s claim that his personal history and characteristics,

particularly the strain his removal will place on his family,

outweigh    the    district     court’s       assessment    of    these    § 3553(a)

factors.      We therefore conclude that Mendoza-Martinez has not

overcome the presumption of substantive reasonableness afforded

his within-Guidelines sentence.

       Accordingly, we affirm the judgment of the district court.

We    dispense    with   oral   argument       because     the    facts    and   legal

contentions      are   adequately     presented     in     the    materials      before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                          5